USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 1 of 12


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

CONDRA L. SMITH,                                     )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )       Case No. 1:20-CV-474
                                                     )
U.S. DEPARTMENT OF EDUCATION,                        )
PIONEER CREDIT RECOVERY, INC., and                   )
GENERAL REVENUE,                                     )
                                                     )
       Defendants.                                   )

                                    OPINION AND ORDER

       This matter is before the Court for resolution of three pending motions. Plaintiff Condra

Smith filed a Motion for Remand on December 29, 2020 (ECF No. 7). Defendant U.S.

Department of Education filed a response in opposition on January 26, 2021 (ECF No. 17), and

Defendants Pioneer Credit Recovery and General Revenue filed notices joining the DOE’s

response (ECF Nos. 19 and 22, respectively). Smith did not file a reply brief. Smith also filed a

Motion for Entry of Default on January 27, 2021 (ECF No. 18). The Defendants filed a joint

Motion to Strike Smith’s motion (ECF No. 25). Smith did not file a responsive pleading. Last,

the Defendants filed a joint Motion to Dismiss on January 27, 2021 (ECF No. 20), to which

Smith filed a brief in opposition on February 2, 2021 (ECF No. 24). On February 8, 2021, the

Defendants filed a Joint Notice in which they stated that they “do not intend to submit a Reply in

support of their Joint Motion to Dismiss” and that they “stand on their initial Motion, which is

ripe for a decision.” Notice to the Court (ECF No. 26), p. 1. For the reasons explained below,

Plaintiff’s Motion for Remand is DENIED; Plaintiff’s Motion for Entry of Default is DENIED;

the Defendants’ Motion to Strike is DENIED AS MOOT; and the Defendants’ Joint Motion to
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 2 of 12


Dismiss is GRANTED.

                                   STANDARD OF REVIEW

       The Defendants bring their joint motion pursuant to Federal Rule of Civil Procedure

12(b)(6), which authorizes dismissal of a complaint when it fails to set forth a claim upon which

relief can be granted. The Defendants argue that this lawsuit is barred by the doctrine of res

judicata. In deciding a Rule 12(b)(6) motion to dismiss, the Court must take the complaint’s

well-pleaded factual allegations as true and view them in the light most favorable to the plaintiff.

Hickey v. O’Bannon, 287 F.3d 656, 657 (7th Cir. 2002). However, “the tenet that a Court must

accept as true all of the allegations contained in a Complaint is inapplicable to legal

conclusions.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rather, to avoid dismissal at the

pleading stage, the complaint must contain factual allegations that “plausibly give rise to an

entitlement to relief.” Id. at 679. Motions under Rule 12(b)(6) are an appropriate mechanism for

seeking dismissal on res judicata grounds, and the Court may take judicial notice of pleadings

and orders in prior litigation in ruling on such a motion. See e.g., Lock Realty Corp., IX v. United

States Health, LP, No. 3:13-CV-994, 2014 WL 129323, *4 (N.D. Ind. Jan. 13, 2014) (“A motion

to dismiss based on res judicata is not converted into a motion for summary judgment if the court

takes judicial notice of pleadings and orders in the prior litigation.”) (citing Pugh v. Tribune Co.,

521 F.3d 686, 691 n. 2 (7th Cir. 2008)); Arthur Anderson LLP v. Fed. Ins. Co., No. 06-CV-1824,

2007 WL 844632, *1 (N.D. Ill. Mar. 16, 2007) (holding that courts may take judicial notice of

prior litigation in ruling on motions to dismiss on res judicata grounds) (collecting cases).




                                                  2
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 3 of 12


                                          DISCUSSION

       Condra Smith, proceeding pro se,1 initiated this action in the Allen Superior Court on

November 12, 2020. Complaint (ECF No. 3). The DOE removed the case to this Court on

December 17, 2020, pursuant to 28 U.S.C. § 1442(a)(1). Notice of Removal (ECF No. 1). Smith

alleges that the Defendants committed nefarious acts in relation to student loans issued to Smith

while she was attending college. Smith contends that the Defendants are liable to her “for fraud,

civil conspiracy to commit fraud, larceny and theft by conversion[.]” Complaint, p. 1. Smith

alleges that the Defendants “garnished Smith’s wages and other entitled money without giving

proof of Condra L. Smith has taking out a loan(s) or received any moneys.” Id., pp. 1-2 (all sic).

Smith also alleges that the Defendants “unlawfully garnished and withhold [sic] entitled money

from Condra L. Smith.” Id., p. 2. Smith insists that the “[d]ocuments regarding a Stafford loan

does [sic] not have Condra L. Smith’s signatures nor has her handwriting.” Id., p. 2. Smith’s

allegations are summarized in the following paragraphs from her Complaint:

       16. Condra L. Smith attended the university on a scholarship and while attending
       there received additional scholarships and awards.

       17. The documents that the defendant’s hold clearly shows that the hand writing
       and signatures do not have Condra L. Smith’s handwriting, or signatures.



       1
          The Court is mindful of the well-settled principle that, when interpreting a pro se
petitioner’s complaint, district courts have a “special responsibility” to construe such pleadings
liberally. Donald v. Cook County Sheriff’s Dep’t, 95 F.3d 548, 555 (7th Cir. 1996). “A document
filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded, must
be held to less stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,
551 U.S. 89, 94 (2007). On the other hand, “a district court should not ‘assume the role of
advocate for the pro se litigant’ and may ‘not rewrite a petition to include claims that were never
presented.’” Barnett v. Hargett, 174 F.3d 1128, 1133 (10th Cir. 1999) (quoting Parker v.
Champion, 148 F.3d 1219, 1222 (10th Cir.1998), cert. denied, 525 U.S. 1151 (1999)).


                                                 3
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 4 of 12


        18. Defendants have garnished Smith wages and other entitled money without
        giving proof of Condra L. Smith taking a loan(s) or receiving any money. Due to
        this action(s) Smith has lost her job.

        19. USA Funds c/o Navient . . . worked with Pioneer to unlawfully garnish and
        withhold entitled money from Condra L. Smith during an investigation

        20. General Revenue Documents regarding a Stafford loan does not have Condra
        L. Smith’s signatures nor her handwriting

        21. U.S. of Education has referred these fraudulent loans to the department of
        Treasury for collection by an offset of Condra L. Smith’s federal (and in some
        cases state) tax returns. In which Condra L. Smith is asking that the offset be
        return as part of her relief.

Complaint, p. 4 (all sic; paragraph numbers in original).

        In lieu of answers to Smith’s Complaint, the Defendants filed their joint motion to

dismiss, in which they argue that this case must be dismissed under the doctrine of res judicata.

The Defendants argue as follows:

        Plaintiff previously sued Defendants Pioneer Credit Recovery, Inc. (“PCR”),
        General Revenue Corporation (“GRC”), and the United States Department of
        Education (“ED”) (collectively the “Defendants”) for the very claims she is now
        pursuing in this litigation. Plaintiff’s claims have already been fully litigated on
        the merits–including appeals to the Seventh Circuit Court of Appeals and the
        Supreme Court of the United States–and final judgment was entered in favor of
        the Defendants and against Plaintiff on those claims. Her current Complaint is
        barred by the doctrine of res judicata and should be dismissed in its entirety.

Memorandum in Support of Defendants’ Joint Rule 12(B)(6) Motion to Dismiss (ECF No. 21),

p. 1. The Defendants maintain that this lawsuit is an improper attempt by Smith to take a second

bite at the apple: “The Current Lawsuit is nothing more than an impermissible attempt at a

‘do-over’ of Plaintiff’s Prior Lawsuit. This is exactly the type of litigation the doctrine of res

judicata is designed to preclude.” Id., p. 9.

        The prior lawsuit that the Defendants argue bars this one was Smith v. U.S. Dept. of


                                                   4
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 5 of 12


Education, et al., No. 1:18-CV-348 (N.D. Ind.), which Smith filed in this Court on October 29,

2018. In that case, Smith sued the same Defendants she is suing here: the U.S. Department of

Education, USA Funds/Navient2, General Revenue, and Pioneer Recovery. Id., Complaint (ECF

No. 1). In that Complaint, Smith alleged as follows:

         I am victim of fraudulent activity while attending Indiana State Univ. I had a
         Scholarship and received honors and rewards while attending the university.
         (Rewards like pell grant Indiana) Their two student loans Perkins and Stafford
         that I did not authorize added to my account. There was no need to take about
         loans. I had a scholarship and work (FWS) while attending school. Non of this
         money came to be directly. This alleged debt was given directly to the school. I
         did not see any of this money. Indiana State Univ has allowed me to be terrorized
         while time attending there. From my car vandalized to being assaulted, and now
         fraudulent activity. None of this loans have my signature or had hand writing

Id., p. 2 (all sic).

         The Defendants filed motions for summary judgment in the prior case, which Judge Holly

A. Brady granted in an Opinion and Order entered on August 27, 2019. Smith v. U.S. Dep’t. of

Educ., No. 1:18-CV-348, 2019 WL 4038313 (N.D. Ind. Aug. 27, 2019) (ECF No. 68). In that

opinion, Judge Brady summarized Smith’s allegations as follows:

         Plaintiff Condra Smith has sued the United States Department of Education,
         United Student Aid Funds (“USA Funds”), Pioneer Credit Recovery, Inc.
         (“PCR”), and General Revenue Corporation (“GRC”). In the controlling pleading,
         the Amended Complaint . . . , Plaintiff alleges that she was the victim of
         fraudulent activity while attending Indiana State University. According to
         Plaintiff, she did not authorize Perkins or Stafford loans to be obtained in her


         2
          Smith named USA Funds/Navient as a Defendant in her Complaint but no such entity
was served with summons. As the Defendants note: “Plaintiff also (incorrectly) named ‘USA
Funds c/o Navient also d.b.a. Great lakes d.b.a Ascendium Education Solutions, Inc.’ as a
defendant in her Complaint. This is not a properly-named defendant, but actually several
different legal entities. ‘USA Funds’ is ‘United Student Aid Funds, Inc.,’ an entity which
Plaintiff sued in her previous lawsuit, as well. USA Funds has not been served in this litigation. .
. . However, any res judicata effect would apply with equal force to Plaintiff’s claims against
USA Funds.” Defendants’ Memorandum, p. 1, n. 1.

                                                 5
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 6 of 12


       name, and her signatures do not appear on the relevant documents for obtaining
       the loans. Yet, Defendants are collecting on these fraudulent loans through
       garnishment of her wages. Additionally, the Department of Education has
       withheld money from her tax returns. She seeks repayment of the withheld wages
       and tax return, as well as damages.

Id., p. 1. These are the same allegations and claims Smith makes in the case at bar. Judge Brady

granted summary judgment in favor of all Defendants (and also denied a motion for summary

judgment filed by Smith). Judge Brady directed the Clerk of the Court to “enter judgment in

favor of Defendants and against Plaintiff.” Id., p. 13. Judge Brady’s reasoning and rulings are set

out in her order and need not be repeated here. It is sufficient to note that Judge Brady concluded

that Smith’s Complaint was legally baseless and that the evidence presented by the Defendants

disproved Smith’s factual allegations. Id., generally.3 The Defendants also note that Smith

appealed Judge Brady’s decision to the Seventh Circuit and even attempted to do so in the U.S.

Supreme Court.4 Her claims have been fully litigated in federal court and therefore the

Defendants maintain that this subsequent lawsuit is barred by the doctrine of res judicata.

       I. Plaintiff’s motion to remand; Plaintiff’s motion for default; Defendants’ motion
       to strike.


       3
         Judge Brady went so far as to deem Smith’s previous case a “specious lawsuit.” Smith v.
Dept. of Educ., et al., No. 1:18-CV-348, Opinion and Order denying motion to reopen time to
appeal (ECF No. 84), p. 6.
       4
          The Defendants note that in the previous case, “[t]he Court of Appeals . . . dismissed
[Smith’s] appeal on May 7, 2020. . . . On June 29, 2020, the Court of Appeals issued its Notice
of Issuance of Mandate. . . . On July 9, 2020, Plaintiff moved the Court of Appeals to recall its
mandate . . . , which the Court of Appeals promptly denied. . . . On July 27, 2020, Plaintiff filed a
petition for a writ of certiorari to the Supreme Court of the United States, which was denied on
October 5, 2020.” Defendants’ Memorandum, pp. 5-6 (citations to appellate court docket
omitted). See Smith v. U.S. Dep’t. of Educ., No. 1:18-CV-348, 2019 WL 4038313, at *1 (N.D.
Ind. Aug. 27, 2019), appeal dismissed sub nom. Smith v. United States Dep’t of Educ., No.
20-1069, 2020 WL 3971302 (7th Cir. May 7, 2020), cert. denied sub nom. Smith v. Dep’t of
Educ., 141 S. Ct. 440, 208 L. Ed. 2d 135 (2020).

                                                 6
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 7 of 12


        Smith initiated this lawsuit in state court and the DOE removed the case to this Court.

Smith has moved for remand, arguing removal was improper because the DOE failed to obtain

the consent of the other defendants. She insists that the “United State of Education [sic] did not

obtain the consent of all properly joined defendants under 28 U.S.C. § 1446(b)(2)(A), ‘all

defendants who have been properly joined and served must join in or consent to the removal of

the action.’” Motion for Remand (ECF No. 7), p. 6. Smith’s motion for remand includes a 17-

page legal memorandum in which she discusses federal removal statutes, legislative intent and

federal subject matter jurisdiction. In response, the Defendants argue–correctly–that Smith’s

motion to remand is based on a misunderstanding of the applicable law. The Defendants explain

this clearly in their response brief:

        On December 17, 2020, the United States, filed its Notice of Removal, pursuant to
        28 U.S.C. § 1442(a)(1), to remove Plaintiff’s most recent Complaint from the
        Allen Superior Court to the Northern District of Indiana. (Dkt. #1). The United
        States removed this case solely under 28 U.S.C. § 1442(a)(1) because it was filed
        against an agency of the United States.

        On December 29, 2020, Plaintiff filed her Motion for Remand and Memorandum
        in Support of Motion to Remand complaining that all defendants did not join in
        and consent to the removal. (Dkt. #7). Plaintiff’s motion for remand is based upon
        the mistaken belief that 28 U.S.C. § 1446(b)(2(A), which requires that all
        defendants named in the complaint must join in or consent to the removal, applied
        to the United States removal made pursuant to 28 U.S.C. § 1442(a)(1).

        Section 1446(b)(2)(A) clearly states that the consent requirement applies only to
        removals made solely under section 1441(a). The United States has removed this
        case under 28 U.S.C.§ 1442(a)(1) because plaintiff filed her case against a Federal
        agency, the “United States Department of Education”. Removal under section
        1442(a)(1) is interpreted “broadly in favor of removal”. Durham v. Lockheed
        Martin Corp., 445 F.3d [1247, 1252] (9th Cir. 200[6]). Unlike other removal
        statutes, removal under section 1442 does not require that all defendants must
        give their consent to removal. See Cabalce v. [VSE Corporation], [922 F.Supp. 2d
        1113, 1119 (D. Hawaii 2013)] (“[U]nlike the other removal statutes, under § 1442
        not all defendants need join in a notice of removal. See Ely Valley Mines, Inc. v.


                                                 7
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 8 of 12


        Hartford Accident & Indem. Co., 644 F.2d 1310, 1315 (9th Cir. 1981) (“[Section)
        1442 represents an exception to the general rule (under §§ 1441 and 1446) that all
        defendants must join in the removal petition.”))); and O’Callaghan v. United
        States, 686 F. Supp. 2d 826, 828 ( N.D.Ill. 2010) (“[A] literal reading of Section
        1442 permits removal by the United States without the consent of all
        defendants.”). Given the independent authority for removal under 28 U.S.C. §
        1442, Plaintiff’s remaining arguments regarding diversity and federal question
        jurisdiction have no impact on the issue of remand.

        Because the United States removed this complaint filed against Education under
        28 U.S.C. § 1442, the other named defendants in Plaintiff’s complaint did not
        have to join in and consent to the removal, and the court must deny Plaintiff’s
        motion for remand of this case.

Defendants’ Response (ECF No. 17), pp. 1-3 (citations edited for correctness). The Defendants

are correct and no further discussion of Smith’s arguments for remand is necessary. Removal was

proper pursuant to 28 U.S.C. § 1442(a)(1) and Plaintiff’s motion for remand is DENIED.

        In her motion for entry of default, filed on January 27, 2021, Smith “request[s] the Clerk

of Court to enter default against the Defendants United States department of education, General

Revenue Corporation, Pioneer Recover[y], and U.S.A. Fund a.b.a [sic] Ascendium Education

Group for failure to answer or plead in said action as required by law[.]” Motion for Entry of

Default (ECF No. 18), p. 1.

        The Defendants responded to Smith’s motion for default by filing a motion asking the

Court to strike it, or alternatively to “overrule” it, arguing as follows:

        Defendants General Revenue Corporation, Pioneer Credit Recovery, Inc., and the
        United States Department of Education (collectively the “Defendants”) request
        that the Court strike and disregard the “Entry of Default” (docketed by the Clerk
        as a Motion for Clerks Entry of Default) filed by Plaintiff on January 27, 2021
        (Dkt. # 18). Defendants timely filed their Rule 12(b)(6) Motion to Dismiss on that
        same date, in compliance with the deadline established by the Court during the
        parties’ telephonic hearing. (See Dkt. # 16). Plaintiff’s Motion was filed prior to
        the expiration of that deadline, was premature, and should be stricken and/or
        overruled.


                                                   8
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 9 of 12



Defendants’ Motion to Strike Plaintiff’s Motion for Clerk’s Entry of Default (ECF No. 25), p. 1.

Again, the Defendants are correct. During a motion hearing held on January 12, 2021, before

Magistrate Judge Susan Collins, the Court ordered that “Defendants’ deadline to answer or

otherwise respond to the Complaint is 1/27/2021.” Docket Entry (ECF No. 16). The Defendants

filed their joint motion to dismiss on that date. A motion to dismiss under Rule 12(b)(6) “must be

made before pleading if a responsive pleading is allowed.” Fed.R.Civ.P. 12(b)(6). By filing their

joint motion to dismiss in lieu of answers, the Defendants complied with their obligation to

“otherwise respond to the Complaint” by the Court-ordered deadline. Accordingly, the Court

DENIES Smith’s motion for remand and DENIES AS MOOT the Defendants’ motion to strike.5

       II. Defendants’ joint motion to dismiss.

       The Defendants argue that the doctrine of res judicata bars this lawsuit:

       “Under res judicata, a final judgment on the merits bars further claims by parties
       or their privies based on the same cause of action.” Montana v. United States, 440
       U.S. 147, 154 (1979). The doctrine “promotes predictability in the judicial
       process, preserves the limited resources of the judiciary, and protects litigants
       from the expense and disruption of being hauled into court repeatedly.” Palka v.
       City of Chicago, 662 F.3d 428, 437 (7th Cir. 2011). That is precisely the situation
       here: the claims in Plaintiff’s Complaint were already fully adjudicated in the
       Prior Lawsuit, then appealed to the Seventh Circuit Court of Appeals and
       eventually to the Supreme Court of the United States, with final judgment entered
       against Plaintiff. Shortly thereafter, Plaintiff filed a new lawsuit in the State Court,
       alleging the same claims based on the same facts against the same parties. This is
       a paradigm example of the type of claim barred by res judicata.

       Res judicata has three elements: (1) an identity of the parties or their privies in the
       first and second lawsuits; (2) an identity of the cause of action; and (3) a final
       judgment on the merits in the first suit. Matrix IV, Inc. v. Am. Nat’l Bank, 649


       5
         The Court sees no need to strike Smith’s motion for default and opts instead to deny it
(which the Court deems synonymous with the Defendants’ request that the motion be
“overruled”).

                                                  9
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 10 of 12


        F.3d 539, 547 (7th Cir. 2011). Each of these elements is satisfied here.

        First, the parties in the Current Lawsuit (PCR, GRC, [DOE], and USA Funds) are
        identical to those in the Prior Lawsuit. Second, the causes of action are the same
        ones Plaintiff asserted in the Prior Lawsuit. A claim has “identity with a
        previously litigated matter if it emerges from the same core of operative facts as
        that earlier action.” Highway J Citizens Group v. United States DOT, 456 F.3d
        734, 741 (7th Cir. 2006). In other words, res judicata “bars not only those issues
        which were actually decided in a prior suit, but all issues which could have been
        raised in that action.” Brzostowski v. Laidlaw Waste Sys., Inc., 49 F.3d 337, 338
        (7th Cir. 1995). Here, Plaintiff’s Complaint in the Current Lawsuit relate to the
        exact same facts and circumstances as were at issue in the Prior Lawsuit; namely,
        Plaintiff’s obligations on her student loans and the Defendants’ conduct with
        respect to recovery on those loans. Such claims are barred by the doctrine of res
        judicata, irrespective of how styled.

 Defendants’ Memorandum (ECF No. 21), pp. 7-8.

        “‘Res judicata ensures the finality of decisions.’” Mitchell v. B-Way Corp., No. 20-CV-

 1648, 2021 WL 83735, at *4 (N.D. Ill. Jan. 11, 2021) (quoting Brown v. Felsen, 442 U.S. 127,

 131 (1979)). “If a plaintiff receives a final judgment on the merits of his case, the doctrine of res

 judicata prevents the plaintiff from relitigating claims that were or could have been litigated

 during an earlier proceeding.” Id. “The doctrine helps courts avoid judicial waste and helps

 defendants avoid the burden of defending themselves twice in the same suit.” Id. (citing Arizona

 v. California, 530 U.S. 392, 412 (2000)). As another district court explained:

        Res judicata, or claim preclusion, bars a claim that was “litigated or could have
        been litigated in a previous action when three requirements are met: (1) an identity
        of the causes of action; (2) an identity of the parties or their privies; and (3) a final
        judgment on the merits.” Bell v. Taylor, 827 F.3d 699, 706 (7th Cir. 2016)
        (citations and internal quotation marks omitted). The first element of res judicata
        is met when an earlier and later claim arise out of the same transaction–that is, the
        Court treats the claims as identical if they are “based on the same, or nearly the
        same, factual allegations.” Herrmann v. Cencom Cable Associates, Inc., 999 F.2d
        223, 226 (7th Cir. 1993). “But if the supposedly wrongful events are separated by
        time and function,” the Court will not treat the claims as identical, and “multiple
        suits are permissible (even though not desirable).” Id.


                                                   10
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 11 of 12



 Slusser v. FCA US, LLC, No. 20-CV-00011, 2020 WL 6161559, at *2 (S.D. Ind. Oct. 21, 2020).

 The court also noted in Slusser that “a district court ‘ordinarily should not dismiss a complaint

 based on an affirmative defense such as res judicata’ unless it is ‘clear from the face of the

 complaint, and matters of which the court may take judicial notice, that the plaintiff’s claims are

 barred as a matter of law.’” Slusser, 2020 WL 6161559, at *1 (quoting Parungao v. Cmty. Health

 Sys., Inc., 858 F.3d 452, 457 (7th Cir. 2017)). In the present case, it is clear from the face of

 Smith’s Complaint that she is asserting the same claims, against the same defendants, that she

 asserted in her previous case. Judge Brady addressed and rejected these claims in her opinion and

 order granting summary judgment in favor of the Defendants. Less than five months after the

 Seventh Circuit dismissed Smith’s appeal and just five weeks after the U.S. Supreme Court

 denied her writ of certiorari, Smith renewed her claims against the Defendants–this time in state

 court.

          Smith’s claims in this case are barred by the doctrine of res judicata as they were fully

 litigated on their merits (or lack thereof). Smith’s claims, and the Defendants she has sued, are

 the same ones she pursued in her previous lawsuit. Her attempt to revive her claims in state court

 ended up back here in federal court–properly, as explained above–but can go no further. The

 Defendants’ motion to dismiss on grounds of res judicata is GRANTED.6


          6
          One final matter. In addition to her list of alleged torts–“fraud, conspiracy to commit
 fraud, theft, and larceny”–Smith also claims that she lost her job as a result of the Defendants’
 actions and so seeks “[c]ompensatory damages for Defendants’ violations of Title VII and 42
 U.S.C. § 1981[.]” Id., p. 6. Title VII is a federal statute that prohibits discrimination by an
 employer against an employee. Smith does not allege that she was ever an employee of any of the
 Defendants and so Title VII is not applicable. Section 1981 is a federal law prohibiting
 discrimination on the basis of race, color, and ethnicity in the making and enforcing of contracts.
 Smith does not allege race discrimination and so Section 1981 is also not applicable. The

                                                   11
USDC IN/ND case 1:20-cv-00474-WCL-SLC document 27 filed 03/04/21 page 12 of 12


                                          CONCLUSION

        For the reasons set forth above, Plaintiff’s Motion for Remand (ECF No. 7) is DENIED;

 Plaintiff’s Motion for Entry of Default (ECF No. 18) is DENIED; the Defendants’ Motion to

 Strike (ECF No. 25) is DENIED AS MOOT; and the Defendants’ Joint Motion to Dismiss

 (ECF No. 20) is GRANTED.


        Date: March 4, 2021.

                                                                             /s/ William C. Lee
                                                                             William C. Lee, Judge
                                                                                U.S. District Court
                                                                        Northern District of Indiana




 Defendants do not address this in their motion to dismiss–there is no reason, after all, to move to
 dismiss claims that do not exist. This lawsuit is based solely on Smith’s allegations that the
 Defendants fraudulently issued a student loan in her name and then attempted to collect it. None
 of her allegations invoke Title VII or § 1981.

                                                 12
